Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 10/06/2021, are accepted and do not introduce new matter. 
Claims 1-6, 8-10, 12, 13 and 15 are pending; claims 16-19, 22 and 25-27 are withdrawn; claims 7, 11, 14, 20-21, 23-24, 28-36 are cancelled. 

Election/Restrictions
Claims 1-6, 8-10, 12, 13 and 15 are allowable. The restriction requirement between Groups I, II and III , as set forth in the Office action mailed on 09/02/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group III is withdrawn. Claims 25-27, directed to a sprinkler are no longer withdrawn from consideration because the claim(s) requires all the allowable limitations of claim 1. However, Group II (claims 16-19 and 22), directed to a method of controlling operation of a sprinkler remains withdrawn from consideration because independent claim 16 does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 16-19 and 22: Cancelled.
Note: These claims are cancelled for belonging to a non-elected group, which does not include all the allowable limitations of claims 1 or 25, as noted in the statement of rejoinder above.

Allowable Subject Matter
Claims 1-6, 8-10, 12, 13, 15 and 25-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claims 1 and 25, the prior art does not teach a sprinkler comprising: a frame having a first end and a second end spaced apart along a longitudinal sprinkler axis, the first end of the frame has a frame body including an inlet, an outlet, and an internal passageway extending between the inlet and the outlet along the longitudinal axis of the sprinkler; a body disposed in the outlet to occlude the outlet and prevent the flow of a fluid through the internal passageway from the inlet to the outlet; and a releasing mechanism having an unactuated state to support the body in the outlet and an actuated state to release support from the body, the releasing mechanism including: a hook member having a first end portion and a second end portion; a strut member having a first end and a second end, the first end of the strut member in contact with the hook member to define a contact region, the second end of the strut member in contact with the body at a location aligned with the longitudinal axis, -6-4850-6083-6594.1Atty. Dkt. No. 11865 1-0307 (FWR-00120-WO/US)a link member engaged with the strut member and the hook member at a first distance from the contact region, the link member comprising an outer peripheral edge, internal edges defining a central slot, and a notch extending from the outer peripheral edge toward the internal edges; and an actuator coupled with the hook member, the actuator comprising a piston to contact the strut member to separate the hook and strut members to break the link 
Although Pounder et al (U.S. 2006/0060361) in view of Simons (U.S. 4,757,865) and Lewis (U.S. 2,129,012) teach a similar sprinkler device, they fail to teach the specifics of the releasing mechanism. Specifically they fail to teach a link member engaged with the strut member and the hook member, the link member comprising an outer peripheral edge, internal edges defining a central slot, and a notch extending from the outer peripheral edge toward the internal edges. It would not be obvious to modify the prior art to include the missing structure because doing so would require a significant change to the link member (15) of Simons, which would be considered hindsight rationale, since the prior art does not teach such a feature. 
Examiner asserts that the prior art fails to teach a sprinkler with the details of the claimed releasing mechanism along with the details of the other parts, such as the frame, the body, and the actuator. 
All pending dependent claims are allowed for further limiting claims 1 or 25, from which they depend on. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.

If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752